Title: From Alexander Hamilton to Adam Hoops, 29 May 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York May 29. 1799
          
          Capt Frye’s company is to embark — the Delaware on the Frigate UStates for Charles town South Carolina. You will order the officer next in — command immediately to proceed with that Company by way of Elizabeth Town New Brunswick and Trenton to Philadelphia, and there to apply to the Secretary of inform himself from the Secy of War where and when he is to embark. When arrived at Charlestown, he will receive orders from Major Freeman commandant of the batalion to which that company is annexed,  or if absent from Major General Pinckney. You will instruct him accordingly. At each of  the places above mentioned there is a contractor who will supply what may be furnish the necessary supply. Col Stevens will prompt You will arrange with Col Stevens the means of transportation from hence. Capt Frye will remain for his trial. Any other of the company necessary as a Witness may be detained reporting to me.
          With consideration I am Sir Yr Obed St
          Major Hoops
        